FILED
                            NOT FOR PUBLICATION
                                                                           DEC 15 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


JO ANN BARKER,                                   No. 15-35128

               Plaintiff - Appellant,            D.C. No. 6:13-cv-01231-HZ

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                           Submitted December 13, 2016**

Before:        PREGERSON, LEAVY, and OWENS, Circuit Judges.

      Jo Ann Barker appeals pro se the district court’s judgment dismissing her

action against the Commissioner of Social Security, who issued a favorable

decision granting Barker a waiver of recovery of an overpayment of supplemental


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
security income (“SSI”) benefits under Title XVI of the Social Security Act but

refused to consider (1) whether Barker’s SSI benefits awarded on her first

application were properly ceased in 1997, or (2) whether an SSI payment was

properly withheld in order to reimburse the State of California for interim

assistance that the State provided to Barker while her second SSI application was

pending. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion in denying Barker’s request to

proceed in forma pauperis and her motion for reconsideration of that denial. The

district court properly determined that Barker failed to establish poverty. See 28

U.S.C. § 1915(a); Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).

      The district court correctly concluded that it lacked jurisdiction to consider

whether Barker’s SSI benefits were properly ceased in 1997. Barker did not timely

seek judicial review of either the Commissioner’s decision to cease benefits or an

administrative law judge’s (“ALJ”) decision in 2011 not to reopen Barker’s first

SSI application. See 42 U.S.C. § 405(g); Klemm v. Astrue, 543 F.3d 1139, 1144

(9th Cir. 2008). Barker has not established a colorable claim of a denial of due

process in the ALJ’s refusal to look again at reopening the first application when

the ALJ granted the waiver of overpayment in 2013. See Dexter v. Colvin, 731

F.3d 977, 980 (9th Cir. 2013) (holding that district court has jurisdiction to


                                           2
consider colorable claim of denial of due process in Commissioner’s discretionary

ruling).

      The district court also correctly concluded that it lacked jurisdiction to

review the reimbursement of interim assistance payments made by the State of

California. The Social Security Act expressly provides that the decision to

withhold SSI payments for the purpose of reimbursing states for interim assistance

is not subject to judicial review. 42 U.S.C. § 1383(g)(5).

      Finally, Barker has not shown that the district judge should have been

disqualified for bias. See 28 U.S.C. §§ 144, 455; Pesnell v. Arsenault, 543 F.3d

1038, 1043 (9th Cir. 2008) (holding that determinative question is whether

reasonable person with knowledge of all the facts would conclude that judge’s

impartiality might reasonably be questioned), abrogated on other grounds by

Simmons v. Himmelreich, 136 S. Ct. 1843, 1848 (2016).

      AFFIRMED.




                                          3